Exhibit 10.1
 
ACME PACKET, INC.

 
2011 Employee Stock Purchase Plan
 
1. Purpose and History.
 
The purpose of this Plan is to give Employees a convenient means of purchasing
Common Stock of the Company through payroll deductions. The Company believes
that ownership of Common Stock by Employees will foster greater Employee
interest in the Company’s growth and development.
 
This Plan was adopted by the Board on March 18, 2011. It is the Company’s
intention that the Plan qualify as an “employee stock purchase plan” under
Section 423 of the Code. The provisions of the Plan shall, accordingly, be
construed in a manner consistent with the requirements of that Code section.
 
2. Definitions.
 
As used in this Plan, the following terms shall have the following meanings:
 
2.1. Board means the Company’s Board of Directors.
 
2.2. Code means the Internal Revenue Code of 1986, as amended from time to time,
or any successor statute thereto, and any regulations issued from time to time
thereunder.
 
2.3. Committee means the Compensation Committee of the Board or such other
committee delegated responsibility by the Board for the administration of the
Plan, as provided in Section 4 of the Plan. For any period during which no such
committee is in existence “Committee” shall mean the Board and all authority and
responsibility assigned to the Committee under the Plan shall be exercised, if
at all, by the Board.
 
2.4. Common Stock or Stock means the common stock, par value $0.001 per share,
of the Company.
 
2.5. Company means Acme Packet, Inc., a corporation organized under the laws of
the State of Delaware.
 
2.6. Compensation means an Employee’s total compensation, including base pay or
regular earnings plus commissions, overtime, and bonuses.
 
2.7. Continuous Status as an Employee means the absence of any interruption or
termination of service as an Employee. Continuous Status as an Employee shall
not be considered interrupted in the case of (i) sick leave, (ii) military
leave, (iii) any other leave of absence approved by the Plan administrator,
provided that such leave is for a period of not more than three (3) months,
unless reemployment upon the expiration of such leave is guaranteed by contract
or statute, or unless provided otherwise pursuant to Company policy adopted from
time to time or (iv) transfers between locations of the Company or between the
Company and a Covered Entity.
 
2.8. Contributions means all amounts credited to the account of a Participating
Employee pursuant to the Plan.
 
2.9. Corporate Transaction means (i) any merger or consolidation of the Company
with or into another entity as a result of which the Stock of the Company is
converted into or exchanged for the


1



--------------------------------------------------------------------------------



 



right to receive cash, securities or other property or is cancelled, (ii) any
sale or exchange of all of the Stock of the Company for cash, securities or
other property, (iii) any sale, transfer, or other disposition of all or
substantially all of the Company’s assets to one or more other persons in a
single transaction or series of related transactions or (iv) any liquidation or
dissolution of the Company.
 
2.10. Covered Entity means any Subsidiary that may adopt the Plan from time to
time in accordance with the procedures set forth in Section 14 hereof with the
Company’s consent.
 
2.11. Effective Date means June 1, 2011.
 
2.12. Employee means an employee of the Company or a Covered Entity who is
(i) customarily employed for at least twenty (20) hours per week and more than
five (5) months in a calendar year and (ii) not a “highly-compensated employee”
within the meaning of Section 414(q) of the Code and an officer of the Company.
 
2.13. Fair Market Value has the meaning set forth in Section 6.4(c) below.
 
2.14. New Plan Period Termination Date has the meaning set forth in Section 12.4
below.
 
2.15. Participating Employee means an Employee who elects to participate in the
Plan pursuant to Section 6.2, below.
 
2.16. Payroll Deduction means a payroll deduction specified by a Participating
Employee to be made from each payment for the pay periods during the Plan Period
for the purchase of Shares under this Plan.
 
2.17. Plan means this Acme Packet, Inc. 2011 Employee Stock Purchase Plan.
 
2.18. Plan Period Commencement Date means the first day of each Plan Period.
 
2.19. Plan Period Termination Date means the last day of each Plan Period.
 
2.20. Plan Period means each successive period described in Section 6.1, at the
end of which each Participating Employee shall purchase Shares.
 
2.21. Purchase Price means with respect to a Plan Period an amount equal to
eighty five percent (85%) of the lower of (a) the Fair Market Value of a Share
on the Plan Period Commencement Date and (b) the Fair Market Value of a Share on
the Plan Period Termination Date.
 
2.22. Share means a share of Common Stock, as adjusted in accordance with
Section 12 of the Plan.
 
2.23. Subsidiary means a corporation, in an unbroken chain of corporations
beginning with the Company if, at the time of the granting of the option, each
of the corporations other than the last corporation in the unbroken chain owns
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.
 
3. Shares Reserved For The Plan.
 
Subject to adjustment as provided in Section 12 hereof, the number of Shares
reserved for issuance hereunder shall be two million five hundred thousand
(2,500,000). For purposes of applying the foregoing limitation, if any option
expires, terminates or is cancelled for any reason without having been


2



--------------------------------------------------------------------------------



 



exercised in full, the Shares not purchased or received by the Employee shall
again be available for options to be granted under the Plan. Shares issued
pursuant to the Plan may be either authorized but unissued shares or shares held
by the Company in its treasury.
 
4. Administration.
 
The Plan shall be administered by the Committee, provided, however, that at any
time and on any one or more occasions the Board may itself exercise any of the
powers and responsibilities assigned the Committee under the Plan and when so
acting shall have the benefit of all of the provisions of the Plan pertaining to
the Committee’s exercise of its authorities hereunder; and provided, further,
that the Committee may delegate its duties in order to facilitate the purchase
and transfer of Shares and to provide for the day-to-day administration of the
Plan with all powers necessary to enable the delegate to carry out its duties in
that respect. Subject to the provisions of the Plan, the Committee shall have
complete authority, in its discretion, to make or to select the manner of making
all determinations with respect to each option to be granted by the Company
under the Plan. In making such determinations, the Committee may take into
account such factors as the Committee, in its discretion, shall deem relevant.
Subject to the provisions of the Plan, the Committee shall also have complete
authority to interpret the Plan, to prescribe, amend and rescind rules and
regulations relating to the Plan and to make all other determinations necessary
or advisable for the administration of the Plan. The Committee’s determinations
made in good faith on matters referred to in the Plan shall be final, binding
and conclusive on all persons having or claiming any interest under the Plan or
an option granted pursuant to hereto.
 
5. Eligibility for Awards.
 
Subject to the requirements of Section 6.2 and the limitations imposed by
Section 423(b) of the Code, any Employee shall be eligible to participate in a
Plan Period under the Plan as of the applicable Plan Period Commencement Date.
Notwithstanding any provision of the Plan to the contrary, no Employee shall be
granted an option under the Plan if (i) immediately after the grant, such
Employee (taking into account stock which would be attributed to such Employee
pursuant to Section 424(d) of the Code) would own capital stock of the Company
and/or hold outstanding options to purchase stock possessing five percent (5%)
or more of the total combined voting power or value of all classes of stock of
the Company or of any Subsidiary of the Company, or (ii) such option would
permit his or her rights to purchase stock under all employee stock purchase
plans (described in Section 423 of the Code) of the Company and its Subsidiaries
to accrue at a rate which exceeds twenty-five thousand dollars ($25,000) of the
Fair Market Value of such stock (determined on the basis of the Fair Market
Value of such stock on the date or dates such option was granted) for each
calendar year in which such option is outstanding at any time.
 
6. Terms of Participation.
 
6.1. Plan Periods.  Each calendar year shall be divided into two six-month Plan
Periods, the first beginning on June 1 and ending on the immediately following
November 30, and the second beginning on December 1 and ending on the
immediately following May 31. The first Plan Period shall begin on June 1, 2011,
unless the Committee shall have determined otherwise and communicated such
determination to eligible Employees at least five (5) business days prior to the
date the Plan Period is to commence. Each such period is referred to herein as a
“Plan Period.”


3



--------------------------------------------------------------------------------



 



6.2. Election to Participate and Plan Deductions.
 
(a) Shares shall be offered for purchase under the Plan through a series of
successive, non-overlapping Plan Periods until such time as (i) the maximum
number of Shares available for issuance under the Plan shall have been purchased
or (ii) the Plan shall have been sooner terminated. At any time and from time to
time, the Committee may change the duration and/or the frequency of Plan Periods
or suspend operation of the Plan with respect to Plan Periods not yet commenced.
 
(b) An eligible Employee may become a Participating Employee in the Plan by
completing an enrollment agreement on the form provided by the Company and
filing it with the Company prior to the Company’s enrollment deadline for the
Plan Period in which such Employee desires to participate, unless a later time
for filing the subscription agreement is set by the Committee for all eligible
Employees with respect to a given Plan Period. The enrollment agreement shall
set forth the percentage of the Employee’s Compensation (subject to
Section 6.2(c) below) to be paid as Contributions pursuant to the Plan. Payroll
deductions shall commence on the first payroll following the Plan Period
Commencement Date and shall end on the last payroll paid on or prior to the Plan
Period Termination Date, unless sooner terminated by the Participating Employee
as provided in Section 6.7.
 
(c) A Participating Employee may elect to have payroll deductions taken from
each payroll during any Plan Period in an amount not less than one percent (1%)
and not more than fifteen percent (15%) in one percent (1%) increments (or such
other percentage as the Committee may establish from time to time before any
Plan Period Commencement Date) of such Participating Employee’s Compensation on
each payroll date during the Plan Period. All payroll deductions made by a
Participating Employee shall be credited to his or her account under the Plan.
No interest shall accrue on Contributions to the Plan. A Participating Employee
may not make any additional payments into such account.
 
(d) Unless the Committee announces otherwise before the start of a particular
Plan Period, an eligible Employee’s enrollment agreement in effect at the end of
one Plan Period will remain in effect for each subsequent Plan Period.
 
(e) A Participating Employee may discontinue his or her participation in the
Plan as provided in Section 6.7. In addition, if the Committee has so announced
to Employees at least five (5) days prior to the scheduled beginning of the next
Plan Period to be affected by the Committee’s determination, a Participating
Employee may, on one occasion only during each Plan Period, change the rate of
his or her Contributions with respect to the Plan Period by completing and
filing with the Company a new enrollment agreement authorizing a change in the
payroll deduction rate; provided, however, that no such change shall enable a
Participating Employee to resume Contributions other than as of a Plan Period
Commencement Date following a withdrawal of Contributions during a Plan Period
pursuant to Section 6.7. Any such change in payroll deduction rate shall be
effective as of the first payroll period following the date of filing of the new
enrollment agreement, if the agreement is filed at least ten (10) business days
prior to such period and, if not, as of the second following payroll period.
 
(f) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 5 herein, a Participating Employee’s
Payroll Deductions may be decreased during any Plan Period to zero percent (0%).
Payroll Deductions reduced to zero percent (0%) in compliance with this
Section 6.2(f) shall re-commence automatically at the rate provided in such
Participating Employee’s enrollment agreement at the beginning of the next Plan
Period, unless terminated by the Participating Employee as provided in
Section 6.7.


4



--------------------------------------------------------------------------------



 



(g) Any amounts left over in a Participating Employee’s account upon expiration
or termination of the Plan (or upon a withdrawal by a Participating Employee or
upon a Participating Employee purchasing the maximum dollar amount or number of
shares hereunder) shall be returned to the Participating Employee.
 
6.3. Shares.
 
(a) If the Committee determines that, on a given Plan Period Termination Date,
the number of shares with respect to which options are to be exercised may
exceed (i) the number of Shares that were available for sale under the Plan on
the Plan Period Commencement Date, or (ii) the number of shares available for
sale under the Plan on such Plan Period Termination Date, then the Company shall
make a pro rata allocation of the Shares available for purchase on such Plan
Period Termination Date in as uniform a matter as shall be practicable and as it
shall determine in its sole discretion to be equitable among all Participating
Employees exercising options to purchase Common Stock on such Plan Period
Termination Date. The Company shall make pro rata allocation of the Shares
available on the Plan Period Commencement Date pursuant to the preceding
sentence, notwithstanding any authorization of additional Shares for issuance
under the Plan by the Company’s stockholders subsequent to such Plan Period
Commencement Date.
 
(b) The Participating Employee shall have no interest or voting right in Shares
covered by his or her option until such option has been exercised.
 
(c) Shares to be delivered to a Participating Employee under the Plan will be
registered in the name of the Participating Employee.
 
6.4. Grant of Options.
 
(a) A Participating Employee shall be granted a separate purchase right for each
Plan Period in which he or she participates. The purchase right shall be granted
on the Plan Period Commencement Date for the Plan Period and shall provide the
Participating Employee with the right to purchase Shares upon the terms set
forth below.
 
(b) The number of Shares purchasable by a Participating Employee on each Plan
Period Termination Date during the Plan Period, pursuant to Section 6.5 below,
shall be determined by dividing such Employee’s Contributions accumulated during
such Plan Period prior to such Plan Period Termination Date and retained in the
Participating Employee’s account as of the Plan Period Termination Date by the
applicable Purchase Price. However, the maximum number of Shares a Participating
Employee may purchase during each Plan Period shall be one thousand (1,000)
shares of Common Stock, unless otherwise determined by the Committee and
announced to Employees at least five (5) days prior to the scheduled beginning
of the next Plan Period to be affected by the Committee’s determination,
provided further that such purchase shall be subject to the limitations set
forth in Sections 6.2(c).
 
(c) The fair market value of the Shares on a given date (the “Fair Market
Value”) means the value of a share of Common Stock on a particular date
determined by such methods or procedures as may be established by the Committee.
Unless otherwise determined by the Committee, the Fair Market Value of the
Common Stock as of any date, is the closing price for the common stock as
reported by the NASDAQ Global Select Market (or on any other national securities
exchange on which the common stock is then listed) for that date or, if no
closing price is reported for that date, the closing price on the next preceding
date for which a closing price was reported.


5



--------------------------------------------------------------------------------



 



6.5. Exercise.
 
Unless a Participating Employee withdraws from the Plan as provided in
Section 6.7, each purchase right shall be automatically exercised on each Plan
Period Termination Date, and Shares shall accordingly be purchased on behalf of
each Participating Employee on each such Plan Period Termination Date. The
purchase shall be effected by applying the Participating Employee’s
Contributions for the Plan Period ending on such Plan Period Termination Date to
the purchase of Shares (subject to the limitation on the maximum number of
Shares purchasable per Participating Employee on any one Plan Period Termination
Date) at the Purchase Price in effect for the Participating Employee for that
Plan Period Termination Date. The Shares purchased upon exercise of an option
hereunder shall be deemed to be transferred to the Participating Employee on the
Plan Period Termination Date. During his or her lifetime, a Participating
Employee’s option to purchase Shares hereunder is exercisable only by him or
her.
 
6.6. Delivery.
 
As promptly as practicable after each Plan Period Termination Date, the Company
shall arrange the delivery to each Participating Employee, as appropriate, of
the Shares purchased upon exercise of his or her option.
 
6.7. Voluntary Withdrawal; Termination of Employment.
 
(a) A Participating Employee may withdraw all but not less than all of the
Contributions credited to his or her account under the Plan at any time prior to
each Plan Period Termination Date by giving written notice to the Company in
accordance with the Company’s policy regarding withdrawal from the Plan. All of
the Participating Employee’s Contributions credited to his or her account will
be paid to him or her promptly after receipt of his or her notice of withdrawal
and his or her option for the current Plan Period will be automatically
terminated, and no further Contributions for the purchase of Shares will be made
(or will be permitted to be made) during the Plan Period.
 
(b) Upon termination of the Participating Employee’s Continuous Status as an
Employee prior to a Plan Period Termination Date for any reason, including
retirement or death, the Contributions credited to his or her account will be
returned to him or her or, in the case of his or her death, to the person or
persons entitled thereto under Section 8, and his or her option will be
automatically terminated.
 
(c) In the event a Participating Employee fails to remain in Continuous Status
as an Employee of the Company for at least twenty (20) hours per week during the
Plan Period in which the Employee is a Participating Employee, he or she will be
deemed to have elected to withdraw from the Plan and the Contributions credited
to his or her account and remaining there will be returned to him or her and his
or her option terminated.
 
(d) A Participating Employee’s withdrawal during a Plan Period will not have any
effect upon his or her eligibility to participate in a succeeding Plan Period or
in any similar plan which may hereafter be adopted by the Company.
 
7. No Special Service Rights.
 
Nothing contained in this Plan shall confer upon any Employee any right with
respect to the continuation of his or her employment with the Company or any
Covered Entity or any other entity, corporation, partnership, limited liability
company or business trust controlling, controlled by or under common control
with the Company, or interfere in any way with the right of any such entity,
subject to


6



--------------------------------------------------------------------------------



 



the terms of any separate employment agreement or provision of law or corporate
articles or by-laws to the contrary, at any time to terminate such employment
relationship or to increase or decrease, or otherwise adjust, the other terms
and conditions of the Employee’s employment.
 
8. Designation of Beneficiary.
 
8.1. A Participating Employee may file a written designation of a beneficiary
who is to receive any Shares and cash, if any, from the Participating Employee’s
account under the Plan in the event of such Participating Employee’s death
subsequent to the end of a Plan Period but prior to delivery to him or her of
such Shares and cash. Any such beneficiary shall also be entitled to receive any
cash from the Participating Employee’s account under the Plan in the event of
such Participating Employee’s death during a Plan Period.
 
8.2. Such designation of beneficiary may be changed by the Participating
Employee at any time by written notice. In the event of the death of a
Participating Employee and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participating Employee’s death,
the Company shall deliver such Shares and/or cash to the executor or
administrator of the estate of the Participating Employee, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such Shares and/or cash to the
spouse or to any one or more dependents or relatives of the Participating
Employee, or if no spouse, dependent or relative is known to the Company, then
to such other person as the Company may designate.
 
9. Transferability of Options and Shares.
 
Neither Contributions credited to a Participating Employee’s account nor any
rights with regard to the exercise of an option or to receive Shares under the
Plan may be assigned, transferred, pledged or otherwise disposed of in any way
(other than by will, the laws of descent and distribution, or as provided in
Section 8) by the Participating Employee. Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds in accordance with
Section 6.7. In addition, if the Committee has so announced to Participating
Employees at least five (5) days prior to the scheduled beginning of the next
Plan Period, any Shares acquired on the Plan Period Termination Date of such
Plan Period may be subject to restrictions specified by the Committee on the
transfer of such Shares. Any Participating Employee selling or transferring any
or all of his or her Shares purchased pursuant to the Plan must provide written
notice of such sale or transfer to the Company within five (5) business days
after the date of sale or transfer. Such notice to the Company shall include the
gross sales price, if any, the Plan Period during which the Shares being sold
were purchased by the Participating Employee, the number of Shares being sold or
transferred and the date of sale or transfer.
 
10. Use of Funds.
 
All Contributions received or held by the Company under the Plan may be used by
the Company for any corporate purpose, and the Company shall not be obligated to
segregate such Contributions from its other assets.
 
11. Reports.
 
Individual accounts will be maintained for each Participating Employee in the
Plan. Statements of account will be given to Participating Employees at least
annually, which statements will set forth, with


7



--------------------------------------------------------------------------------



 



respect to the immediately prior calendar year, the amounts of Contributions,
the per Share Purchase Price, the number of Shares purchased and the remaining
cash balance, if any.
 
12. Adjustments Upon Changes in Capitalization; Corporate Transactions.
 
12.1. Adjustment in General.  All of the share numbers set forth in the Plan
reflect the capital structure of the Company as of the date of the Board’s
adoption of this Plan. If subsequent to that date the outstanding Shares (or any
other securities covered by the Plan by reason of the prior application of this
Section) are increased, decreased, or exchanged for a different number or kind
of shares or other securities, or if additional shares or new or different
shares or other securities are distributed with respect to Shares, as a result
of a reorganization, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, or other similar distribution with respect to such
shares of Stock, an appropriate and proportionate adjustment will be made in
(i) the maximum numbers and kinds of shares provided in Section 3, (ii) the
numbers and kinds of shares or other securities subject to the then outstanding
options, and (iii) the exercise price for each share or other unit of any other
securities subject to then outstanding options.
 
12.2. Adjustment Upon the Occurrence of Certain Unusual or Nonrecurring
Events.  In the event of any corporate action not specifically covered by
Section 12.1, including but not limited to an extraordinary cash distribution on
Common Stock, a corporate separation or other reorganization or liquidation, the
Committee may make such adjustment of outstanding options and their terms, if
any, as it, in its sole discretion, may deem equitable and appropriate in the
circumstances. The Committee may make adjustments in the terms and conditions
of, and the criteria included in, options in recognition of unusual or
nonrecurring events (including, without limitation, the events described in this
Section) affecting the Company or the financial statements of the Company or of
changes in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan.
 
12.3. Related Matters.  Any adjustment in Awards made pursuant to Section 12.1
or 12.2 shall be determined and made, if at all, by the Committee, acting in its
sole discretion, and shall include any correlative modification of terms which
the Committee may deem necessary or appropriate so as to ensure the rights of
the Participating Employees in their respective options are not substantially
diminished nor enlarged as a result of the adjustment and corporate action other
than as expressly contemplated in this Section 12.
 
12.4. Corporate Transactions.  In the event of a Corporate Transaction that is a
dissolution or liquidation of the Company, the Plan Period then in progress will
terminate immediately prior to the consummation of such action, unless otherwise
provided by the Committee. In the event of a Corporate Transaction other than a
dissolution or liquidation of the Company, each option outstanding under the
Plan shall be assumed or an equivalent option shall be substituted by the
successor corporation or a parent or subsidiary of such successor corporation.
In the event that the successor corporation refuses to assume or substitute for
outstanding options, the Plan Period then in progress shall be shortened and a
new Plan Period Termination Date shall be set (the “New Plan Period Termination
Date”), as of which date the Plan Period then in progress will terminate. The
New Plan Period Termination Date shall be on or before the date of consummation
of the transaction and the Committee shall notify each Participating Employee in
writing, at least ten (10) days prior to the New Plan Period Termination Date,
that the Plan Period Termination Date for his or her option has been changed to
the New Plan Period Termination


8



--------------------------------------------------------------------------------



 



Date and that his or her option will be exercised automatically on the New Plan
Period Termination Date, unless prior to such date he or she has withdrawn from
the Plan Period as provided in Section 6.7. For purposes of this Section 12.4,
an option granted under the Plan shall be deemed to be assumed, without
limitation, if, at the time of issuance of the stock or other consideration upon
a Corporate Transaction, each holder of an option under the Plan would be
entitled to receive upon exercise of the option the same number and kind of
shares of stock or the same amount of property, cash or securities as such
holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately prior to the transaction, the
holder of the number of Shares covered by the option at such time (after giving
effect to any adjustments in the number of Shares covered by the option as
provided for in this Section 12); provided however that if the consideration
received in the transaction is not solely common stock of the successor
corporation or its parent (as defined in Section 424(e) of the Code), the
Committee may, with the consent of the successor corporation, provide for the
consideration to be received upon exercise of the option to be solely common
stock of the successor corporation or its parent equal in fair market value to
the per Share consideration received by holders of common stock in the
transaction.
 
13. Settlement of Awards.
 
13.1. Violation of Law.  Notwithstanding any other provision of the Plan to the
contrary, if, at any time, in the reasonable opinion of the Company, the
issuance of Shares pursuant to the Plan may constitute a violation of law, then
the Company may delay such issuance of such Shares until (i) approval shall have
been obtained from such governmental agencies, other than the Securities and
Exchange Commission, as may be required under any applicable law, rule, or
regulation and (ii) in the case where such issuance would constitute a violation
of a law administered by or a regulation of the Securities and Exchange
Commission, one of the following conditions shall have been satisfied:
 
(a) the Shares are, at the time of the issue of such Shares, effectively
registered under the Securities Act of 1933; or
 
(b) the Company shall have determined, on such basis as it deems appropriate
(including an opinion of counsel in form and substance satisfactory to the
Company) that the sale, transfer, assignment, pledge, encumbrance or other
disposition of such Shares or such beneficial interest, as the case may be, does
not require registration under the Securities Act of 1933, as amended or any
applicable State securities laws.
 
The Company shall make all reasonable efforts to bring about the occurrence of
said events.
 
13.2. Corporate Restrictions on Rights in Stock.  Any Shares to be issued
pursuant to the Plan shall be subject to all restrictions upon the transfer
thereof which may be now or hereafter imposed by the charter, certificate or
articles, and by-laws, of the Company.
 
13.3. Investment Representations.  The Company shall be under no obligation to
issue any Shares unless the Shares to be issued pursuant to the Plan have been
effectively registered under the Securities Act of 1933, as amended.
 
13.4. Placement of Legends; Stop Orders; etc.  Each Share to be issued pursuant
to the Plan may bear a reference to any applicable restriction under the Plan.
All certificates for Shares or other securities delivered under the Plan shall
be subject to such stock transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations, and other requirements of any
stock exchange upon which the Common Stock is then listed, and any applicable
federal or state securities


9



--------------------------------------------------------------------------------



 



law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
 
14. Adopting Subsidiaries.
 
Any Subsidiary of the Company may request that its Employees be allowed to
participate in the Plan in accordance with procedures to be adopted by the
Board. The Board of Directors of the Company may, in its sole discretion,
approve or reject any such request. Any such Subsidiary whose request is
approved by the Board of Directors shall be referred to herein as a “Covered
Entity.” In addition, the Board of Directors of the Company may determine, in
its sole discretion, that a Subsidiary that is a Covered Entity will cease to be
a Covered Entity with respect to Plan Periods not yet commenced.
 
15. Amendment and Termination.
 
(a) The Board may at any time terminate the Plan or make such modifications of
the Plan as it shall deem advisable. Except as provided in Section 12, no
termination of the Plan may affect options previously granted, provided that the
Plan or a Plan Period may be terminated by the Board on a Plan Period
Termination Date or by the Board’s setting a new Plan Period Termination Date
with respect to a Plan Period then in progress if the Board determines that
termination of the Plan and/or any Plan Period is in the best interests of the
Company and its stockholders or if continuation of the Plan and/or a Plan Period
would cause the Company to incur adverse accounting charges as a result of the
Plan. Except as provided in Section 12 or this Section 15, no amendment to the
Plan shall make any change in any option previously granted which adversely
affects the rights of any Participating Employee.
 
(b) In addition to the foregoing, without stockholder consent and without regard
to whether any Participating Employee rights may be considered to have been
adversely affected, the Committee shall be entitled to change the Plan Periods,
establish the exchange ratio applicable to amounts withheld in a currency other
than United States dollars (if applicable), permit payroll withholding in excess
of the amount designated by a Participating Employee to adjust for delays or
mistakes in the Company’s processing of properly completed withholding
elections, establish reasonable waiting and adjustment periods and/or accounting
and crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each Participating Employee properly correspond with amounts
withheld from the Participating Employee’s Compensation, and establish such
other limitations or procedures as the Committee determines in its sole
discretion advisable which are consistent with the Plan.
 
16. Notices and Other Communications.
 
Any notice, demand, request or other communication hereunder to any party shall
be deemed to be sufficient if contained in a written instrument delivered in
person or duly sent by first class registered, certified or overnight mail,
postage prepaid, or telecopied with a confirmation copy by regular, certified or
overnight mail, addressed or telecopied, as the case may be, (i) if to a
Participating Employee, at his or her residence address last filed with the
Company and (ii) if to the Company, at its principal place of business,
addressed to the attention of its Treasurer, or to such other address or
telecopier number, as the case may be, as the addressee may have designated by
notice to the addressor. All such notices, requests, demands and other
communications shall be deemed to have been received: (i) in the case of
personal delivery, on the date of such delivery; (ii) in the case of mailing,
when received by the addressee; and (iii) in the case of facsimile transmission,
when confirmed by facsimile machine report. In addition, the Company may, in its
sole discretion, deliver any documents related to the Plan by


10



--------------------------------------------------------------------------------



 



electronic means or request that Participating Employee communicate with the
Company with respect to the Plan by electronic means. By participating in the
Plan, each Participating Employee will have consented to receive such documents
by electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, and such consent shall
remain in effect throughout the Participating Employee’s term of employment or
service with the Company and thereafter until withdrawn in writing by
Participant.
 
17. Governing Law.
 
The Plan and all options and actions taken thereunder shall be governed,
interpreted and enforced in accordance with the laws of the State of Delaware
without regard to the conflict of laws principles thereof.
 
18. Term of Plan.
 
The Plan shall become effective May 5, 2011 and shall continue in effect until
terminated pursuant to Section 15.


11